Citation Nr: 0739033	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-20 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than February 10, 
2004 for service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from May 1964 to May 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In his substantive appeal of June 2005, the veteran refers to 
his total disablement without receipt of benefits.  In a 
September 2005 statement, the veteran's representative 
appears to raise the issue of whether there is clear and 
unmistakable error (CUE) in the rating decision of May 31, 
1985, which denied service connection for PTSD.  The issues 
of whether the veteran is entitled to a total rating based on 
individual unemployability due to service connected 
disabilities (TDIU), and whether there was CUE in the rating 
decision of May 31, 1985, are not ripe for appellate review 
and are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A rating decision dated in June 1987 denied service 
connection for PTSD and that decision became final in the 
absence of a timely appeal. 

2. The veteran's claim to reopen service connection for PTSD 
was received on May 10, 2001; in July 2001 the veteran's 
clinical psychiatric diagnosis was anxiety disorder, not 
PTSD; the veteran's claim to reopen service connection for 
PTSD was denied in an August 2001 rating decision.

3. New and material evidence of PTSD was received during the 
appeal period, and service connection for PTSD was granted in 
a May 2004 rating, effective February 10, 2004, the date of a 
clinical PTSD diagnosis.

4. The proper effective date of service connection for PTSD 
is the date that PTSD was clinically diagnosed and not 
earlier.  




CONCLUSION OF LAW

The criteria for an effective earlier than February 10, 2004 
for service connection for PTSD have not been met. 38 
U.S.C.A. §§ 5103(a), 5103A, 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.1, 3.104, 3.155, 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.1(r), 3.400(q)(1)(ii).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p). An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits." 38 C.F.R. § 3.155(a). VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. 38 C.F.R. § 3.157

The initial denial of service connection for PTSD was in a 
May 1985 rating decision.  In a June 1987 rating decision the 
veteran's claim to reopen service connection for PTSD was 
denied. The veteran did not appeal either decision, and the 
June 1987 rating decision is the last final disallowance of 
the veteran's claim. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.105(a) (2007).  

There is no communication of record subsequent to the June 
1987 rating that could be considered or construed as a claim 
to reopen PTSD until the veteran attempted to reopen his 
claim of service connection for PTSD in May 2001. 

A VA medical evaluation for PTSD was performed in July 2001. 
The diagnoses were anxiety disorder, not otherwise specified; 
cannabis and cocaine abuse, in remission; and personality 
disorder, not otherwise specified.  PTSD was not among the 
diagnoses.  

A rating decision in August 2001 denied the veteran's claim 
to reopen service connection for PTSD. The veteran filed a 
timely notice of disagreement and substantive appeal. 

In February 2004, a VA evaluation for PTSD was performed.  VA 
outpatient treatment records do not show a diagnosis 
referable to PTSD until the February 2004 VA medical 
evaluation when chronic to mild PTSD was diagnosed. 

In April 2004 the veteran's claim of service connection for 
PTSD was reopened and denied on the merits. A rating decision 
in September 2004 granted service connection for PTSD, 
effective February 10, 2004 the date of the clinical PTSD 
diagnosis.        

Analysis

The veteran contends that he first filed a claim of 
entitlement to service connection for PTSD in 1977, and that 
the effective date of service connection for PTSD should be 
much earlier than February 10, 2004. 

The record is clear that the last disallowance of the 
veteran's claim of service connection for PTSD was a June 
1987 rating decision.  He did not appeal from this decision.  
Any decisions prior to the June 1987 rating decision were 
subsumed, and that decision is the last and final 
disallowance of the claim in the absence of clear and 
unmistakable error. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
3.105(a).  VA law and regulations specify that the effective 
date of an award based on the receipt of new and material 
evidence in a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. §§ 
3.1(r), 3.400(q)(1)(ii).

The data of record is also clear that after the June 1987 
final disallowance of his claim, the veteran attempted to 
reopen his claim of service connection for PTSD in May 2001.  
A VA examination was conducted in July 2001, but did not show 
that the veteran had PTSD.  The non-diagnosis of PTSD is 
significant, because under VA law and regulation, absent a 
diagnosis of PTSD a claim of service connection for PTSD 
fails. See 38 C.F.R. § 3.304(f) (2007).  

Competent medical evidence of PTSD is not shown until the VA 
PTSD examination on February 10, 2004. The diagnosis of PTSD 
at that time established new and material evidence to reopen 
the veteran's claim.  38 C.F.R. § 3.156 (2001).  However, as 
indicated previously VA regulations stipulate that the 
effective date of a reopened claim, based on new and material 
evidence, is the date of receipt of claim or the date 
entitlement arose, whichever is later. Notwithstanding 
receipt of the veteran's May 2001 claim to reopen, medical 
evidence of PTSD is not shown until February 10, 2004.  
Clearly this date is later than receipt of his claim to 
reopen and is the date that entitlement to the benefit arose.  
As a result, February 10, 2004, must be construed as the date 
entitlement to the veteran's PTSD disability arose. There are 
no documents that can be construed to reopen the claim prior 
to February 10, 2004.

Accordingly, the date entitlement arose for the veteran's 
PTSD, February 10, 2004, is later than receipt of the claim 
to reopen.  February 10, 2004, is the appropriate effective 
date of service connection for PTSD under the law.

Duty to Assist and Notify 
Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted (see letters 
of June 2002, July 2002, and March 2004) was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. The 
veteran and his representative have been kept apprised of the 
RO's actions in this case by way of the Statement of the Case 
and have been informed of the evidence considered, the 
pertinent laws and regulations, and the rationale for the 
decision reached. He was examined by VA on several occasions.  
The veteran was afforded the opportunity to present for a 
hearing before the Board as he requested. He subsequently 
declined to attend a hearing.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal.  


ORDER

Entitlement to an effective date earlier than February 10, 
2004 for service connection for PTSD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


